DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

1- This office action is a response to an application filed on 03/04/2020, in which claims 1-20 are currently pending. The application claims Priority from Provisional Application 62837929, filed 04/24/2019.

Election/Restrictions
2- Restriction to one of the following inventions is required under 35 U.S.C. 121:
	I. Claims 1-13, drawn to an optical sensor system, comprising: a processing chamber; a sensor; and an optical coupling element, wherein the optical coupling element optically couples an interior of the processing chamber to the sensor.
	II. Claims 14-17, drawn to an optical sensor system, comprising: a sensor; and an optical coupling element, wherein the optical coupling element is coupled to the sensor.
	III. Claims 18-20, drawn to a method of analyzing plasma characteristics.

3- The inventions are distinct, each from the other because of the following reasons:
	
- Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the subcombination as claimed does not require the particulars of a processing chamber as 
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

- Inventions (I or II) and III are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, 
a.	the process as claimed can be practiced by another materially different apparatus such as any spectrometer not necessitating two gratings in addition to an optical coupling element.

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and
the inventions have acquired a separate status in the art in view of their different classification
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

During a telephone conversation with Mr. Eric Blank on 08/11/2021 then on 11/09/2014 a provisional election was made without traverse to prosecute the invention of Kraus et al., group -I-, claims 1-13.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 14-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.


Information Disclosure Statement
4- The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
5- The specification has not been checked to the extent necessary to determine the presence of all possible minor errors, even though many typos were encountered (mention of numeral 226 does not appear in any of Figs. 2). Applicant’s cooperation is requested in correcting any errors of which application may become aware in the specification.

Drawings
6- The drawings were received on 03/24/2020. These drawings are acceptable.


Claim Interpretation - 35 USC § 112
7- The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.




The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

8- This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Optical coupling element in claim 1, 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status (MPEP 706.02(m)).  

9- The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


10- Claims 1-3, 7-8, 12-13 are rejected under PRE-AIA  35 U.S.C. 102(a)(1) as being anticipated by Lam et al. (PGPUB No. 2004/0008336, cited by Applicants).
As to claim 1, Lam teaches an optical sensor system (Figs. 1-13 and Abstract; system 1), comprising: a processing chamber (¶ 30-39 for ex.; 10 or 14 or 16); a sensor (100) comprising a grating system (¶ 30, 38-40 for ex.; detection device 50 comprises a spectrometer 38, with a rotating grating) wherein the grating system comprises: a first diffraction grating oriented in a 
As to claim 2, Lam teaches the optical sensor system of claim 1, wherein the optical coupling element comprises a window passing through a surface of the processing chamber (¶ 38; vacuum window).  

As to claim 3, Lam teaches the optical sensor system of claim 1, wherein the optical coupling element comprises a fiber optic cable (¶ 38).

As to claims 7-8, Lam teaches the optical sensor system of claim 1, wherein the optical coupling element comprises a filter bank and (claim 8) wherein the filter bank comprises a plurality of filters that are displaceable into and out of an optical path between the processing chamber interior and the sensor (¶ 38; at least during installation, the filter is placed into the optical path before the sensor).  

As to claims 12-13, Lam teaches the optical sensor of claim 1, wherein the optical coupling element comprises variable optics; (claim 13) wherein the variable optics provide a plurality of focal points within a volume of the processing chamber (38 for ex; the fibers in the bundle of 



Claim Rejections - 35 USC § 103
11- The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

12- Claims 4-6 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Lam in view of Julian et al. (PGPUB No. 2006/0038997).

As to claims 4-6, Lam teaches the optical sensor system of claim 1.
Lam does not teach wherein the optical coupling element comprises a fiber optic switching matrix; (claim 5) wherein a plurality of optical ports in the processing chamber are optically coupled to the fiber optic switching matrix; (claim 6) further comprising a plurality of processing chambers, wherein each of the plurality of processing chambers comprise an optical port, and wherein each optical port is optically coupled to the fiber optic switching matrix.   
However, Lam teaches clearly using three spectrometers for three different wavelength ranges (¶ 38), which would suggest to one with ordinary skills in the art a fiber switching system, i.e. fiber optic switching matrix, to direct the different spectral ranges from the grating to the three spectrometers. For ex., Julian teaches a multi-channel multi spectrum spectrometer with a plurality of optical ports optically coupled to the fiber optic switching matrix. (Abstract and Figs. 4, 10, 14-15, 19-20) wherein it is suggested to use an optical wavelength multi fiber switch with a grating based spectrometer (¶ 82 and Figs. 19-20), and wherein head probes can be connected to multiple chambers, of which a test chamber (¶ 81 and Fig. 19 for ex.) . 
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the system of Lam according to Julian’s suggestions so that the optical coupling element comprises a fiber optic switching matrix; a plurality of optical ports in the processing chamber are optically coupled to the fiber optic switching matrix; further comprising a plurality of processing chambers, wherein each of the plurality of processing chambers comprise an optical port, and wherein each optical port is 
 
13- Claim 9 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Lam.

As to claim 9, Lam teaches the optical sensor system of claim 1.
Lam does not teach expressly wherein the first direction is substantially orthogonal to the second direction.  
However, Lam teaches using a rotating grating and three spectrometers, which would make it obvious to one with ordinary skill in the art to operate the grating between two orthogonal directions to provide an optimized separation between the dispersed spectral ranges and to minimize signal cross-talk (See MPEP 2143 Sect. I. B-D).
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the system of Lam according to general optimization concerns so that the first direction is substantially orthogonal to the second direction, with the advantage of optimizing the measurement of separate spectral ranges. 

14- Claim 10 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Lam in view of Rolland et al. (PGPUB No. 2021/0131869).

As to claim 10, Lam teaches the optical sensor system of claim 9.

Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the system of Lam according to  Rolland so that the sensor is an Echelle spectrometer, with the advantage of optimizing the reading of the measured spectral ranges. 

15- Claim 11 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Lam in view of Rolland et al. (PGPUB No. 2018/0286650).

As to claim 11, Lam teaches the optical sensor system of claim 1.
Lam does not teach expressly further comprising: a trigger between the processing chamber and the sensor, wherein 25Atty. Docket No. 44016741 USO2the trigger coordinates readings of the sensor with a frequency of a plasma in the processing chamber, even though at the RF frequency used of 10-200 MHz by generator 30, which is controlled by the same controller 55 that controls sensor 50/100 (Fig. 5 and ¶ 42 for ex.). For ex., Bullock teaches a multimode plasma configurable spectrometer (Abstract) wherein the optical sensor may be synchronized with the plasma frequency (¶ 58) 
 Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the system of Lam according to so that the system further comprises: a trigger between the processing chamber and the sensor, wherein 25Atty. Docket No. 44016741 USO2the 

Conclusion

The Applicants are invited to contact the Examiner to examine options of overcoming the prior art used and cited, before filing a new reconsideration request.

The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure (see the attached Notice of References cited).

The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED K AMARA whose telephone number is (571)272-7847.  The examiner can normally be reached on Monday-Friday: 9:00-17:00

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Mohamed K AMARA/
Primary Examiner, Art Unit 2886